IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-17-00379-CV

                                IN RE KENNETH CASEY, JR.


                                       Original Proceeding



                                MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.1




                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed November 16, 2017
[OT06]



      1   In light of our disposition, we dismiss relator’s motion for emergency stay as moot.
In re Casey   Page 2